54 N.Y.2d 858 (1981)
Emma A. Mickel, Appellant,
v.
State of New York et al., Respondents. (Claim No. 60670.)
Court of Appeals of the State of New York.
Argued September 3, 1981.
Decided October 13, 1981.
Dennis H. Cleary for appellant.
Robert Abrams, Attorney-General (Stanley Fishman and Shirley Adelson Siegel of counsel), for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*860MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum opinion of that court (77 AD2d 794). We note that claimant's application for permission to file a late claim stating a cause of action for trespass arising out of the same transactions was denied. The issues presented on that application were not before the Appellate Division and are not now before us, and appellant now presses only a claim grounded in the theory of de facto appropriation. Accordingly, we do not reach the trespass issues.
Order affirmed, with costs, in a memorandum.